DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on July 22, 2022, has been entered. Claims 1-19 remain pending in the application. Applicant’s amendments to the claims have overcome the rejections under 35 U.S.C. 112(b) previously set forth in the non-final Office action mailed January 26, 2022.
Drawings
The drawings filed July 22, 2022, are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: reference number “318” designating a swivel.
The drawings filed July 22, 2022, are objected to because in Fig. 4A, reference character “406” is used twice, first to designate the hook (at bottom of Fig. 4A, consistent with Figs. 4B-C and the specification at para. 0038, line 7) and second to designate what appears to be a lower main body portion, which is designated in Figs. 4B-C with reference character “404” as described in the specification at para. 0038, lines 6-7. The second instance of reference character “406” in Fig. 4A appears to be inconsistent with the original disclosure (since the specification describes the hook 406 as being part of the lower main body portion 404, and the second instance of reference character 406 does not appear to designate the hook part of the lower main body portion). It appears to the examiner that the second instance of “406” should read --404-- to designate the lower main body portion, consistent with Figs. 4B-C and the specification at para. 0038. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities: 
The semi-colon at the end of claim 11 should be replaced with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 recites the limitation “the body of said first connector” in line 3. There is insufficient antecedent basis for this limitation in the claims.
Claim 18 recites the limitation “the body of said second connector” in lines 3-4. There is insufficient antecedent basis for this limitation in the claims.
Claim 19 recites the limitation “the body of said second connector” in lines 3-4. There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fant (US Patent Pub. 2018/0056141, hereinafter Fant) in view of D. Lawless Hardware (“Double Clip Swivel Snap”, non-patent literature; hereinafter Lawless).
Regarding claim 1, Fant discloses an apparatus for throwing and catching a football (Figs. 1-4; para. 0017) comprising: a football (15); an elastic cord (32; para. 0019) having a first end having a first loop (looped end secured by connector 24b, Fig. 4; para. 0019, lines 6-7) and an opposite second end having a second loop (looped end secured by connector 24c, Fig. 3; para. 0019, lines 5-6); a first connector (bracket 19, Figs. 1 and 4; para. 0023) having a first end (ring 30b, Fig. 4) attached to the first loop (para. 0023, lines 8-10) and a second end (clip 26b, Fig. 4) configured to attach to a stationary body (structure 12, via screw eye 36, Fig. 4), wherein the first connector (19) is configured to allow the first end (30b) to swivel (via swivel 28b) relative to the second end (26b); and a second connector (bracket 17, Figs. 1 and 3; para. 0021) having a first end (ring 30a, Fig. 3) attached to the second loop (para. 0021, lines 14-16) and a second end (clip 26a, Fig. 3) reversibly attached to the football (15, via loop 20, Fig. 3), wherein the second connector (17) is configured to allow the first end (30a) to swivel relative to the second end (26a).
Fant differs from the claimed invention only in that Fant does not teach that the attachment of the first end of the second connector to the second loop of the cord is reversible. However, Lawless teaches a conventional swivel connector (“double clip swivel snap”; see annotated Lawless image below) having first and second ends that are both reversibly attachable (see Description, line 3, “both ends clip for greatest convenience”), e.g., to a cord (see Description, line 1, “instantly stop any cord … from tangling”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fant by reversibly attaching the first end of the second connector to the second loop of the cord, as suggested by Lawless, so that the second connector can be more conveniently attached to and removed from the cord (e.g., for replacement). See Lawless, Description, line 3, “Both Ends Clip for Greatest Convenience.” For further discussion of this combination, see Response to Arguments below.

    PNG
    media_image1.png
    191
    370
    media_image1.png
    Greyscale

Regarding claim 2, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 1. Fant further teaches the first connector (19) comprises a hook (of carabiner clip 26b; see Fig. 2), corresponding to the claimed second hook, and a biased latch (as is conventional in carabiner clips; see Fig. 2), corresponding to claimed second biased latch, at the second end (26b) of the first connector (19), wherein the biased latch opens and closes (para. 0023, lines 4, “releasably attaches”) to attach the stationary body (12) to the hook (of clip 26b). Fant does not explicitly teach a first hook and biased latch at the first end of the first connector for attaching the first loop of the cord to the first hook. However, as noted above, Lawless teaches a conventional swivel connector (“double clip swivel snap”; see annotated Lawless image above), which includes a first hook (H1) and a first biased latch (L1) at a first end of the connector, wherein the first biased latch (L1) is clearly understood to open and close to attach a cord to the first hook (H1; see Description, line 1, “instantly stop any cord … from tangling”; and line 3, “both ends clip for greatest convenience”), in combination with a second hook (H2) and a second biased latch (L2) at a second end of the connector. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first end of the first connector of Fant to include a hook and a biased latch that opens and closes to attach the first loop of the cord to the hook of the first connector, as suggested by Lawless, so that the first connector can also be more conveniently attached to and removed from the cord (e.g., for replacement).
Regarding claim 3, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 2. Lawless further teaches a bearing (B; see annotated image above) disposed between the first and second ends, such that the first hook (H1) and the second hook (H2) can independently rotate (see Description, line 2, “swivel”) relative to each other. For further discussion of these limitations, see Response to Arguments below.
Regarding claim 4, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 2, including the reversible attachment of the first end of the second connector to the second loop of the cord, as taught by Lawless and discussed above for claim 1. Fant further teaches the second connector (17, Figs. 1 and 3) comprises a hook and a biased latch (of carabiner clip 26a, understood to be of conventional design similar to that shown in Fig. 2 with respect to clip 26b), corresponding to the claimed fourth hook and fourth biased latch, at the second end (26a) of the second connector (17), wherein the biased latch opens and closes (para. 0021, line 10, “releasably attaches”) to attach the football (15) to the hook (of clip 26a). With respect to the reversible attachment of the first end of the connector to the second loop of the cord, Lawless further teaches the reversible attachment feature at the first end of the connector likewise includes a hook (H1) and a biased latch (L1) at a first end of the connector, the biased latch (L1) clearly understood to open and close to attach a cord to the hook (H1; see Description, line 1, “instantly stop any cord … from tangling”; and line 3, “both ends clip for greatest convenience”). Therefore, when modifying the first end of Fant’s second connector to reversibly attach to the second loop of the cord, as discussed above for claim 1, it would have been obvious to one of ordinary skill in the art to modify the first end of the second connector of Fant to include a hook and a biased latch that opens and closes to attach the second loop of the cord to the hook of the second connector, as suggested by Lawless, so that the second connector can be more conveniently attached to and removed from the cord.
Regarding claim 5, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 4. Lawless further teaches a bearing (B; see annotated image above) disposed between the first and second ends, such that the two hooks (H1, H2) of the connector can independently rotate (see Description, line 2, “swivel”) relative to each other. For further discussion of these limitations, see Response to Arguments below.
Regarding claim 6, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 1. Fant further teaches a mount (screw eye 36 and washer 38, Fig. 4; para. 0025) attached to the second end (26b) of the first connector (17) and configured to attach directly to the stationary body (12).
Regarding claim 7, Fant discloses an apparatus for throwing and catching a football (Figs. 1-3) as discussed above for claim 1. In the context of amended claim 7, the stationary body is the door and doorway (12, 14, Figs. 1-2), and the apparatus comprises a mount (23/23a, Figs. 1-2) attached to the second end (26b) of the first connector (19) and configured to attach directly to the stationary body (12, 14; see Fig. 2), as recited in claim 6, and the mount (23/23a) comprises a flat body (flat strap 34, para. 0024) configured to secure the flat body (34) to the stationary body (12, 14), and a connector (grommet 35) attached to a top surface of the flat body (34) and connected to the second end (26b) of the first connector (19), as recited in amended claim 7.
Regarding claim 11, Fant discloses an apparatus for throwing and catching a football (Figs. 1-4; para. 0017) comprising: a football (15); an elastic cord (32; para. 0019) having a first end having a first loop (looped end secured by connector 24b, Fig. 4; para. 0019, lines 6-7) and an opposite second end having a second loop (looped end secured by connector 24c, Fig. 3; para. 0019, lines 5-6); a first connector (bracket 19, Figs. 1 and 4; para. 0023) having a first end (ring 30b, Fig. 4) attached to the first loop (para. 0023, lines 8-10) and a second end (clip 26b, Fig. 4) comprising a hook and a biased latch (of carabiner clip 26b, Fig. 4; conventional hook and latch structure of carabiner clip shown in Fig. 3), corresponding to the claimed second hook and second biased latch, that opens and closes (para. 0023, line 4, “releasably attaches”) to attach a stationary body (structure 12, via screw eye 36, Fig. 4) to the first hook (of clip 26b); and a second connector (bracket 17, Figs. 1 and 3; para. 0021) having a first end (ring 30a, Fig. 3) attached to the second loop (para. 0021, lines 14-16) and a second end (clip 26a, Fig. 3) comprising a hook and a biased latch (of carabiner clip 26a, Fig. 3), corresponding to the claimed fourth hook and fourth biased latch, at the second end (26a) of the second connector (17), wherein the biased latch (of clip 26a) opens and closes (para. 0021, lines 9-10, “releasably attaches”) to attach the football (15, via loop 20, Fig. 3) to the hook (of clip 26a), wherein the first end (30a) of the second connector (17) independently rotates relative to the second end (26a) of the second connector (17), and the second end (26a) of the second connector (17) independently rotates relative to the first end (30a) of the second connector (17).
Fant does not teach a hook and biased latch at the first end of each of the first and second connectors for attaching the loops of the elastic cord to the hooks of the connectors. However, Lawless teaches a conventional swivel connector (“double clip swivel snap”; see annotated Lawless image above), which includes a hook (H1) and a biased latch (L1) at a first end of the connector, wherein the biased latch (L1) is clearly understood to open and close to attach a cord to the hook (H1), in combination with another hook (H2) and biased latch (L2) at a second end of the connector (see Description, line 1, “instantly stop any cord … from tangling”; and line 3, “both ends clip for greatest convenience”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first end of each of Fant’s first and second connectors (17 and 19) to include a hook and a biased latch that opens and closes to attach the first and second loops of the cord to the hook of the respective connector, as suggested by Lawless, so that the first and second connectors can be more conveniently attached to and removed from the cord (e.g., for replacement). See Lawless, Description, line 3, “Both Ends Clip for Greatest Convenience.” For further discussion of this combination, see Response to Arguments below.
Regarding claim 12, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 11. Lawless further teaches each connector having a bearing (B, annotated image above) between the first and second ends of the connector. For further discussion of these limitations, see Response to Arguments below.
Regarding claim 13, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 12. Fant further teaches a mount (screw eye 36 and washer 38, Fig. 4; para. 0025) attached to the second end (26b) of the first connector (17) and configured to attach directly to the stationary body (12).
Regarding claim 14, Fant discloses an apparatus for throwing and catching a football (Figs. 1-4; para. 0017) comprising: a football (15); an elastic cord (32; para. 0019) having a first end having a first loop (looped end secured by connector 24b, Fig. 4; para. 0019, lines 6-7) and an opposite second end having a second loop (looped end secured by connector 24c, Fig. 3; para. 0019, lines 5-6); a first connector (bracket 19, Figs. 1 and 4; para. 0023) having a first end (ring 30b, Fig. 4) configured to attach to the first loop (para. 0023, lines 8-10) and a second end (clip 26b, Fig. 4) configured to attach to a stationary body (structure 12, via screw eye 36, Fig. 4), wherein the first connector (19) is configured to allow the first end (30b) to swivel (via swivel 28b) relative to the second end (26b); and a second connector (bracket 17, Figs. 1 and 3; para. 0021) having a first end (ring 30a, Fig. 3) configured to attach to the second loop (para. 0021, lines 14-16) and a second end (clip 26a, Fig. 3) configured to reversibly attach to the football (15, via loop 20, Fig. 3), wherein the second connector (17) is configured to allow the first end (30a) to swivel relative to the second end (26a).
Fant differs from the claimed invention only in that Fant does not teach that the attachment of the first end of the second connector to the second loop is configured to be reversible. However, Lawless teaches a conventional swivel connector (“double clip swivel snap”; see annotated Lawless image below) having first and second ends that are both reversibly attachable (see Description, line 3, “both ends clip for greatest convenience”), e.g., to a cord (see Description, line 1, “instantly stop any cord … from tangling”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fant by configuring the first end of the second connector to reversibly attach to the second loop of the cord, as suggested by Lawless, so that the second connector can be more conveniently attached to and removed from the cord (e.g., for replacement). See Lawless, Description, line 3, “Both Ends Clip for Greatest Convenience.” For further discussion of this combination, see Response to Arguments Below.
Regarding claim 15, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 14. Fant further teaches a mount (screw eye 36 and washer 38, Fig. 4; para. 0025) attached to the second end (26b) of the first connector (17) and configured to attach directly to the stationary body (12).
Regarding claim 16, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 14. In the context of amended claim 16, the stationary body is the door and doorway (12, 14, Figs. 1-2), and the system comprises a mount (23/23a, Figs. 1-2) attached to the second end (26b) of the first connector (19) and configured to attach directly to the stationary body (12, 14; see Fig. 2), as recited in claim 15, and the mount (23/23a) comprises a flat body (flat strap 34, para. 0024) configured to secure the flat body (34) to the stationary body (12, 14); and a connector (grommet 35) attached to a top surface of the flat body (34) and connected to the second end (26b) of the first connector (19), as recited in amended claim 16.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fant in view of Lawless, in further view of Hammond (US Patent No. 4,793,612, hereinafter Hammond).
Regarding claim 8, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 7. Fant does not teach the flat body forms two holes for receiving a pair of connectors. However, to solve the problem of mounting a tethered ball apparatus to a stationary body, Hammond teaches a mount (Fig. 1) comprising a flat body (backboard 11) with two holes (for receiving U-bolts 13, Fig. 1, col. 4, lines 3-10; or conventional wood screws, col. 5, line 59-col. 6, line 3) at opposite ends of the flat body (at top and bottom ends of backboard 11, Fig. 1), and a pair of connectors (U-bolts 13, Fig. 1, for attachment to fence post 40; or conventional wood screws for attachment to a wall, col. 5, lines 59-64) to attach the flat body (11) to the stationary body (fence post 40 or wall) using the two holes (see Fig. 1; col. 5, line 59-col. 6, line 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Fant by providing the mount with a flat body comprising two holes receiving a pair of connectors for attaching the flat body to the stationary body, as taught by Hammond, so that the apparatus can be alternately mounted to a fence or to a wall as desired by the user (see Hammond, col. 5, line 56-col. 6, line 3).
Regarding claim 9, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 8. Hammond further teaches the stationary body is a wall and the pair of connectors comprises a pair of screws (col. 5, lines 59-64, “conventional wood screws”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fant in view of Lawless, in further view of Gamboa (US Patent No. 5,386,986, hereinafter Gamboa).
Regarding claim 10, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 7. Fant does not teach a pair of curved portions at opposite ends of the flat body for attaching to a chain-linked fence. However, to solve the problem of mounting a tethered ball apparatus to a chain-linked fence, Gamboa teaches a mount (base 16, Fig. 1; col. 3, lines 14-17) comprising a flat body (primary support bar 22, col. 3, lines 28-30) configured to secure to the chain-linked fence (14), the flat body (22) comprising a pair of curved portions (tongue portion 28 and hook portion 30; col. 3, lines 35-41, curved as shown in Figs. 1 and 5), each at opposite ends thereof and integral to the flat body (22), wherein each of the curved portions (28, 30) is configured to attach to the chain-linked fence (14; col. 3, lines 35-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Fant by providing the mount with a flat body comprising a pair of curved portions for attaching the flat body to a chain-linked fence, as taught by Gamboa, so that the apparatus can be securely mounted to a chain-linked fence for use outdoors (e.g., at a football field or playground having a chain-linked fence).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fant in view of Lawless, in further view of Maurice (US Patent No. 9,429,182, hereinafter Maurice).
Regarding claims 17 and 18, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 1. Fant and Lawless do not teach the first connector (claim 17) and the second connector (claim 18) each comprising a single swivel enclosed within a body of the respective connector. However, Maurice teaches a swivel connector (Figs. 1-3) comprising a single swivel (bearing 27; col. 3, lines 1-14) at which a first end of the connector swivels relative to a second end of the connector (col. 3, lines 13-14, to enable rotational movement of rings 11, 12), and wherein the single swivel (27) is enclosed within a body of the connector (in annular housing 26 of top ring 11, col. 3, lines 1-4), which ensures free rotation of the first and second ends (col. 1, lines 6-10; col. 1, lines 61-67; col. 3, lines 11-14) in a smaller and more compact design (col. 1, lines 40-44; col. 1, lines 58-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Fant by providing each of the first connector (claim 17) and the second connector (claim 18) with a single swivel enclosed within a body of the respective connector, as taught by Maurice, in order to ensure free rotation of the first and second ends of each connector in a compact design.
Regarding claim 19, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 11. Fant and Lawless do not teach the second connector comprises a single swivel enclosed within a body of the second connector. However, Maurice teaches a swivel connector (Figs. 1-3) comprising a single swivel (bearing 27; col. 3, lines 1-14) at which a first end of the connector swivels relative to a second end of the connector (col. 3, lines 13-14, to enable rotational movement of rings 11, 12), and wherein the single swivel (27) is enclosed within a body of the connector (in annular housing 26 of top ring 11, col. 3, lines 1-4), which ensures free rotation of the first and second ends (col. 1, lines 6-10; col. 1, lines 61-67; col. 3, lines 11-14) in a smaller and more compact design (col. 1, lines 40-44; col. 1, lines 58-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Fant by providing the second connector with a single swivel enclosed within a body of the second connector, as taught by Maurice, in order to ensure free rotation of the first and second ends of the connector in a compact design.
Response to Arguments
Applicant's arguments filed July 22, 2022, have been fully considered but they are not persuasive.
With respect to claims 1, 11, and 14, in response to Applicant’s argument that there is no motivation in Fant for providing a second reversible connection to separately detach the second connector from the cord, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching and motivation for a reversible connection at each end of the connector is supplied by Lawless, which teaches that a reversible attachment at both ends of the connector is more convenient. See Description, line 3: “Both Ends Clip For Greatest Convenience.” In response to Applicant’s argument that there is no need in Fant for a second reversible connection because the single reversible connection of Fant (between the connector and the football) serves Fant’s purpose of making the football removable from the cord, the examiner maintains that a second reversible connection as taught by Lawless would provide the additional convenience of making the connector itself removable from the cord, so that only the cord needs to be replaced when the cord becomes worn (rather than having to replace both the cord and the connector when the cord becomes worn). Additionally, one of ordinary skill in the art would recognize that, when assembling the apparatus, clipping the first end of the connector to the cord may be simpler and more convenient than the more permanent attachment of Fant. For these reasons, adding a second reversible connection as taught by Lawless would not be duplicative, but would provide additional advantages that would have been obvious to one of ordinary skill in the art in view of Lawless.
In response to Applicant’s argument that the connection of Fant’s connector to the cord needs to be fixed to provide a more secure connection or to make the apparatus less expensive, the examiner finds no evidence to suggest that the second reversible connection taught by Lawless would be either insecure or cost prohibitive. Additionally, the examiner notes for the sake of argument that one of ordinary skill in the art would recognize any trade-offs associated with either a permanent connection between the connector and the cord as in Fant or a reversible connection between the connector and the cord as taught by Lawless. Because Lawless teaches that a reversible connection on both ends of the connector offers the greatest convenience, the examiner maintains the one of ordinary skill in the art would have had motivation to modify Fant to include the second reversible connection as taught by Lawless for greater convenience (even if somewhat less secure or somewhat more expensive).
In response to Applicant’s argument that the proposed modification of Fant would eliminate the ring (30a, Fig. 3) of Fant and movements associated with the ring, the examiner notes that the proposed modification of Fant is to make the attachment between the first end of the connector and the second loop of the cord reversible, as taught by Lawless. Modifying the permanent ring attachment of Fant to be reversible (e.g., by clipping) as taught by Lawless would not change the nature of the movement between the cord, the connector, and the football. The examiner notes that the reversible clip attachment of Lawless, like the permanent ring attachment of Fant, also swivels relative to the clip at the opposing end of the connector. In response to Applicant’s argument that the ring of Fant permits the swivel to slide or move laterally along the ring, the examiner finds nothing in Fant to suggest that the swivel (28a) would or should slide or move laterally along the ring (30a). The permanent ring attachment of Fant does not appear to perform any additional movement functions with respect to the cord or the football that would not be similarly performed by a reversible attachment as taught by Lawless. In response to Applicant’s argument that substituting the clip of Lawless for the ring of Fant would result in the clip sliding along the loop (at the end of cord 32, Fig. 3), the examiner finds nothing in Fant or Lawless to suggest that a reversible clip attachment would slide along the loop any more or less than the permanent ring attachment of Fant or would produce any more or less wear on the loop. The examiner notes that the reversible clip attachment of Lawless is specifically designed for clipping to cords (see Description, line 1) and would be reasonably expected to perform as intended when clipped to the cord of Fant.
In response to Applicant’s argument that the connector of Lawless would only be capable of preventing a “small chain” from tangling and would not be capable of preventing the long cord of Fant from tangling, the examiner notes that this is not the motivation relied on by the examiner, because the prevention of tangling is understood to be caused by the swiveling of the connector, which is already present in Fant. In the rejection, the examiner cited Lawless’ reference to cords and chains simply to show that the reversible clip attachment of Lawless is designed for use with cords. In addition, although Applicant’s discussion of small chains is not considered to be pertinent to the rejection, the examiner notes for the sake of argument that Lawless refers not only to a small chain, but to “any cord or small chain” (emphasis added), and that one of ordinary skill in the art would recognize that Lawless’ reference to a small chain refers to the size of the links of the chain (i.e., sufficiently small so that the links fit in the relatively small clips) and not to its length.
With respect to claims 3, 5, and 12, in response to Applicant’s argument that the part of Lawless that examiner calls a bearing (at B in annotated Lawless image above) is not a bearing, the examiner notes that during examination, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The plain meaning of the term “bearing” is “a support, guide, or locating piece for a rotating or reciprocating mechanical part” (Collins English Dictionary, 12th Edition, definition 1). This meaning is consistent with Applicant’s disclosure. The term “bearing” is not limited to one specific type of bearing and would encompass various types of bearings (e.g., a plain bearing, a ball bearing, a roller bearing). The central part (B) of the connector of Lawless supports, guides, and locates the rotating clips (H1, H2) of Lawless and is therefore reasonably considered to be a bearing (i.e., a plain bearing on which the clips H1 and H2 rotate). 
Regarding claims 7, 10, and 16, Applicant’s arguments have been considered but are moot, because new grounds of rejection are set forth above in response to Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arrowsmith (US Patent No. 8,715) discloses a connector comprising a first hook and first biased latch, a second hook and second biased latch, and a single swivel enclosed within a body of the connector, at which the first hook swivels relative to the second hook.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /August 2, 2022/